DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mary Thueringer (Reg. No. 66,626) on 6/30/2022.

Claims 1-2, 6 – 11, and 14 are amended


1. (Amended) A method, comprising:

	capturing, at a device driver level of a first virtual machine (VM) made up of a plurality of virtual device drivers, a component for which to provide remote access;

	converting the component to an Internet protocol (IP) stream; and

	providing, independently of an operating system (OS) of the first VM, the remote access to a micro-controller operating system (micro OS) of a display device using the IP stream, wherein the IP stream is decoded by the micro OS, and an element of the IP stream is routed to a  a second virtual machine (VM) via the second VM’s VM channel for presentation to a user via the display device,  wherein the second VM facilitates services and is part of a VM pool which is separate and/or distinct from the first VM,

	wherein interpolation of the IP stream is directly compatible with a component
signal generated locally at the display device such that signals provided by the display device appear indistinguishable from those of a locally connected device.



2. (Amended) The method of claim 1, further comprising providing the remote access via the second VM’s VM channel and a 5G connection to the display device.

6. (Amended) A controller comprising a processing resource in communication
with a memory resource including instructions executable to:

	convert output from components of a first virtual machine (VM) to an Internet protocol (IP) stream using a virtual device driver of the first VM;

	provide the converted output to a micro-controller operating system (micro OS) of a
display device using the IP stream,

	wherein the IP stream is decoded by the micro OS, and an element of the IP
stream routed to a a second virtual machine (VM) via the second VM’s VM channel for presentation to a user via the display device, wherein the second VM facilitates services and is part of a VM pool which is separate and/or distinct from the first VM, and
wherein interpolation of the IP stream is directly compatible with a component
signal generated locally at the display device such that signals provided by the display device
appear indistinguishable from those of a locally connected device; and

	display to a display device the converted output using the virtual device driver.

7. (Amended) The controller of claim 6, further comprising instructions executable to convert
Universal Serial Bus (USB) output associated with the first VM to the IP stream using the virtual
device driver.

8. (Amended) The controller of claim 6, further comprising instructions executable to convert
sensor output associated with the first VM to the IP stream using the virtual device driver.

9. (Amended) The controller of claim 6, wherein the instructions are executable to
communicate the IP stream via the second VM’s VM channel.

10. (Amended) The controller of claim 6, wherein the instructions are executable to display the
converted output independent of an operating system (OS) associated with the first VM.

11. (Amended) A controller comprising a processing resource in communication with a memory resource including instructions executable to:

	convert output from a first virtual machine (VM) driver associated with a first operating system (OS) to an IP stream using a first virtual device driver;

	convert output from a second VM driver associated with a second OS to the IP stream	using the second virtual device driver; and

	provide the converted output from the first VM and from the second VM to a micro- controller operating system (micro OS) of a display device, simultaneously and independently of the first and the second OSes, the converted first and second outputs using the first and the
second virtual device drivers,

	wherein the IP stream is decoded by the micro OS, and an element of the IP stream is routed to a third virtual machine (VM) via the third VM’s VM channel for presentation to a user via the display device, wherein the third VM facilitates services and is part of a VM pool which is separate and/or distinct from the first and second VMs; and

	wherein interpolation of the IP stream is directly compatible with a component signal generated locally at the display device such that signals provided by the display device appear indistinguishable from those of a locally connected device.

14. (Amended) The controller of claim 11, further comprising the instructions executable to provide the remote access to an additional VM located on the display device.

Allowable Subject Matter

Claims 1-15 are allowed.

The Examiner has withdrawn the 35 USC 112(b) rejection furnished on 2/03/2022.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449